DETAILED ACTION

	This office action is in response to the preliminary claim amendment filed on October 29, 2020.  Claims 1, 33-39, 41, 43-44, 46-51, 55, 58-59, 61-62, 65, 67-71, 109-111, 114, 116-118, 120-130, 132, 134-135, 137-142, 146, 149-150, 152-153, 156, 158-162, and 200 are pending.
	Claims 1, 33, 71, 109, 162, and 200 are in independent form.
	The Examiner respectfully notes the typo in claim 120, which should depend from claim 109 (because “claim 119” does not exist), with “the major axis” features first defined herein.  Further, claim 120 may be canceled, because it appears to require features from the canceled intervening claim 119.


Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
-Group I, claims 1, 71, and 162, drawn to the first inventive concept (as also noted as the 1st of multiple groups in the PCT/ISA/210) for Kerr frequency generation.
-Group II, claims 33-39, 41, 43-44, 46-51, 55, 58-59, 61-62, 65, 67-70, 109-111, 114, 116-118, 120-130, 132, 134-135, 137-142, 146, 149-150, 152-153, 156, 158-161, and 200, drawn to drawn to the second inventive concept (as also noted as the 2nd of multiple groups in the PCT/ISA/210) for driving the electrodes at  Free-Spectral-Range.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
-Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.  Group I claims the “Kerr frequency comb” emission from the integrated device and/or method.  Group II claims driving the electrodes at a “Free-Spectral-Range”(FSR) for EO frequency comb generation.  Group I does not share in such features, as they are not required or even claimed anywhere in Group I’s independent claim language (no “FSR” or “Electrodes”).  For these reasons, Groups I and II lack the same/corresponding special technical features.  Further, the Examiner fully incorporates the PCT documents as cited in the IDS filed on October 29, 2020 for these separately listed Groups.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

CONCLUSION
Applicant should review Claim 120 for potential typos and corrections based on its dependency (from “Claim 119”) and the “major axis” language.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             May 10, 2022